Citation Nr: 1408992	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO. 10-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the issues of bilateral hearing loss and tinnitus were separately adjudicated in April 2009 and March 2011 rating decisions, respectively. 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013. A transcript of the hearing is contained in the Virtual VA file associated with the Veteran's claim.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Right ear hearing loss has been shown to be causally related to an in-service event, injury, or disease.

2. Tinnitus has been shown to be causally related to an in-service event, injury, or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013). In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely based on the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

A. Right Ear Hearing Loss

Based on the evidence of record, the Board finds that service connection for right ear hearing loss is warranted. First, the Veteran's auditory threshold at 4000 Hertz was determined to be 80 decibels in the right ear. Therefore, the Veteran has a current disability for VA purposes, and the first element of service connection is met. See 38 C.F.R. §§ 3.303, 3.385.

Second, the Veteran served as a weapons mechanic in the Air Force, which required him to load munitions onto aircraft while the engines were running. The Veteran also testified that he noticed during service that it became increasingly difficult to hear other people, which he is competent to report. Jandreau, 492 F.3d at 1377. As the Veteran's occupational specialty required him to work on the flight line in close proximity to running jet engines, resulting in significant noise exposure, and the Veteran has stated he noticed increased hearing difficulties in service, the Board finds that the second element of service connection is met.

Third, the Veteran has stated that he has had hearing loss ever since service, which he is competent to report. Id. A May 2010 private medical opinion stated that the Veteran's hearing loss was likely caused by his service based on a significant shift with respect to the in-service auditory threshold shifts and the showing of moderate hearing loss at 6kHz in the right ear on the separation examination. The December 2010 VA examiner found that the Veteran's hearing loss was less likely as not related to his service, as there were no complaints in service of hearing loss. Further, in a January 2011 addendum opinion the VA examiner stated that the private examiner's opinion was invalid as the private examiner failed to convert the Veteran's 1966 enlistment audiogram from ASA to ISO. While true, when properly converted the Veteran's in-service audiograms still reflect right ear threshold shifts of 10 decibels, or more, at 500 and 4000 Hertz, as shown here: 

December 1966 enlistment audiogram (ASA)




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
Not Tested
0
LEFT
-5
-5
5
Not Tested
5

December 1966 enlistment audiogram (converted to ISO)




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not Tested
5
LEFT
10
5
15
Not Tested
10

March 1971 separation examination (ISO)




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
20
15
LEFT
10
5
5
15
15

As such, despite the lack of conversion, the private medical opinion as to right ear hearing loss is still based on accurate facts and therefore is of probative value. Based on the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to the issue of nexus. See 38 C.F.R. § 3.102. As such, the Board finds that the third element of service connection is met.

As all three elements of service connection have been met, the Board finds that service connection for right ear hearing loss is warranted. 38 C.F.R. § 3.303.

B. Tinnitus

Based on the evidence of record, the Board finds that service connection for tinnitus is warranted. First, the Veteran has stated that he currently has constant ringing in his ears, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App 370, 374 (2002). The December 2010 audiological examiner and the May 2010 private examiner also diagnosed the Veteran with tinnitus. As such, the first element is met.

Second, the Veteran has consistently stated that his tinnitus began in service, which he is competent to report. Jandreau, 492 F.3d at 1377. Further, as stated above, the Veteran's occupational specialty required him to work in close proximity to running jet engines, resulting in significant noise exposure in service. As such, the Board finds that the second element is met.

Finally, the Veteran has stated that his tinnitus has been persistent since service. This statement is both competent and credible. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App at 374; Buchanan, 451 F.3d at 1336-37. Turning to the medical evidence, the May 2010 private examiner stated that the Veteran's tinnitus was caused by noise exposure during his active duty service. Conversely, the December 2010 VA examiner stated that the Veteran's tinnitus was not likely related to service as there was no indication of complaints of tinnitus in service. Both opinions are competent and credible. Based on the lay and medical evidence, the Board finds that the evidence on the issue of nexus is at least in equipoise. See 38 C.F.R. § 3.102. As such, the Board finds that the third element is met. 

As all three elements of service connection have been met, the Board finds that service connection for tinnitus is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for right ear hearing loss is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The VA examiner noted in his January 2011 addendum opinion that there were not any in-service left ear hearing threshold shifts, and therefore no indication that the Veteran's left ear hearing loss was causally related to his service. However, there is no indication that the examiner took into account the Veteran's statements regarding increased difficulty with hearing while in service. Further, the Veteran's military occupational specialty resulted in significant in-service noise exposure. As it is not clear whether the VA examiner took into account the Veteran's occupational specialty and his statements concerning difficulty hearing while in service, the Board must remand for a new examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address his claim for service connection for left ear hearing loss. The claims file must be made available and reviewed by the reviewer. A note that it was reviewed should be included in the opinion. 

After reviewing the claims file and the associated electronic files, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left ear hearing loss is related to service?

A detailed rationale for the opinion must be provided. 

For the purposes of the opinion, noise exposure in service based on the Veteran's military occupational specialty is conceded. 

The examiner's attention is directed to the Veteran's statements regarding difficulty hearing while he was in service.  See BVA Hearing Transcript of August 2013. 

The examiner should address the significance, if any, of the shift in hearing acuity in the left ear at 4000Hz during service.  

December 1966 enlistment audiogram (converted to ISO)




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
Not Tested
10

March 1971 separation examination (ISO)




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
15
15

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the proposition as to find against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


